                  Case 2:19-cv-01619-AC Document 17 Filed 05/29/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                     ) Case No.: 2:19-cv-01619-AC
13   DANIEL JOHN HONEYCUTT,                          )
                                                     ) STIPULATION AND PROPOSED ORDER
14                     Plaintiff,                    ) FOR AN EXTENSION OF TIME
                                                     )
15        vs.                                        )
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )
                                                     )
17                                                   )
                       Defendant.                    )
18                                                   )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Motion for Summary Judgment be extended by fourteen (14) days from May 27,

23   2020, up to and including June 10, 2020. This is the Defendant’s first request for an extension.

24            Defendant requests this extension because an emergent medical issue and related

25   appointments have interfered with counsel’s ability to complete the brief as originally scheduled.

26   Counsel for Defendant sincerely apologizes to the Court and to Plaintiff for any inconvenience

27   caused by this request.

28


     Stip. for Ext.; 2:19-CV-01619-AC                 1
                  Case 2:19-cv-01619-AC Document 17 Filed 05/29/20 Page 2 of 2



 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3                                                 Respectfully submitted,
 4
     Dated: May 27, 2020                    /s/ Jesse Kaplan       *
 5                                                  (*as authorized via e-mail on May 26, 2020)
                                                    JESSE KAPLAN
 6                                                  Attorney for Plaintiff
 7
     Dated: May 27, 2020                    McGREGOR W. SCOTT
 8                                              United States Attorney
                                                DEBORAH LEE STACHEL
 9                                              Regional Chief Counsel, Region IX
10                                              Social Security Administration

11                                          By:    /s/ Carol S. Clark
                                                   CAROL S. CLARK
12                                                 Special Assistant U.S. Attorney
13                                                 Attorneys for Defendant
14
15                                                 ORDER
16            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
17   extension, up to and including June 10, 2020, to respond to Plaintiff’s Motion for Summary
18   Judgment.
19
20   DATED: May 28, 2020

21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-CV-01619-AC                  2
